DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 1/10/2022.
No claims have been amended. 6-7, 13-14, 16, and 20-21 have been cancelled. Claims 22-24 have been added. Claims 1-5, 8-12, 15, 17-19, and 22-24 are pending and addressed below. 
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23, line 2, “inaging” should read –imaging--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-9, 15, 17-18, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. PGPub. No. 20090149753) in view of Hazard (U.S. PGPub. No. 20100069751).
Regarding claim 1, Govari teaches:
A system for performing ablation, comprising: an ablation device configured to ablate tissue in accordance with control parameters and configured to take measurements during ablation; (Para. 0053, 0058, 0060; Fig. 1, catheter 12)
an imaging system configured to measure an elastographic related parameter indicative of ablation progress; (Para. 0004, 0062-0063, 0065; Fig. 1, ablation module 32, ARFI imaging used to monitor ablation)
and a parameter estimation and monitoring module configured to receive feedback comprising the measurements from the ablation device and/or the elastographic related parameter from the imaging system, (Para. 0062-0063, 0065; Fig. 1, ablation processor 33 measures displacement to determine elasticity, transceiver module 32 determines ablated vs. unablated on display 44)
Govari teaches an ablation device and ARFI imaging techniques to monitor the ablation (Govari, Para. 0009). In related ARFI imaging art, Hazard teaches: 
and configured to adaptively adjust imaging parameters of the imaging system at different times during ablation (Para. 0026, 0040)
wherein the imaging parameters include: pulse repetition frequency, number of track locations, and/or spacing between tracking beams. (Para. 0032)
Govari teaches using ARFI imaging techniques during different times during ablation to provide feedback on whether the tissue is sufficiently ablated, since the elasticity differs between ablated and unablated tissue (Para. 0063; Fig. 5). Hazard teaches interleaving, delivering a plurality of pulses to multiple target regions, subsequently changing at least one variable parameter of the pushing pulses, and delivering the changed pushing pulses for the same set of target regions, thus increasing the amount of data collected (Para. 0037). Hazard further describes changing various pushing pulse parameters in order to allow the user to detect a region with altered stiffness (Para. 0032) and filter out undesired tissue motion (Para. 0033).
While Hazard does not specifically state “based on the feedback”, it would have been obvious to one of ordinary skill of the art before the effective filing date to have modified Govari based on the teachings of Hazard to have incorporated adjusting imaging parameters based on received feedback, in order to increase the information about the material properties of the tissue being imaged and filter out undesired tissue motion (Hazard, Para. 0033, 0040). This would allow the user to appropriately identify insufficiently ablated tissue throughout the procedure and filter out undesired tissue motion (Hazard, Para. 0033). 
Regarding claim 2, the Govari/Hazard combination teaches:
The system as recited in claim 1, (described above)
wherein the imaging system is a shear wave elastography system which provides a pushing pulse that generates a shear wave to displace tissue and a tracking pulse to measure the tissue displacement (Govari, Para. 0010, 0015; ARFI system read as shear wave elastography system)
and the imaging parameters include at least one of pulse repetition frequency of the pushing pulse and pulse repetition frequency, number of track locations, and spacing between tracking beams of the tracking pulse. (Hazard, Para. 0032)
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date to have modified Govari based on the teachings of Hazard to have incorporated adjusting imaging parameters such as pulse repetition frequency in order to change the amount of energy absorbed by the tissue to determine a region with altered stiffness and enable enhanced tissue discrimination (Hazard, Para. 0026, 0032).
Regarding claim 3, the Govari/Hazard combination teaches the system as recited in claim 1 (described above). Govari further teaches using ARFI imaging techniques in 20s-30s intervals, read as the measurement information from the ablation device, to provide feedback on whether tissue is sufficiently ablated, since the elasticity differs between ablated and unablated tissue (Para. 0090, 0063; Fig. 5). Hazard teaches interleaving, delivering a plurality of pulses to multiple target regions, subsequently changing at least one variable parameter of the pushing pulses, and delivering the changed pushing pulses for the same set of target regions, thus increasing the amount of data collected (Para. 0037). Hazard further describes changing various pushing pulse parameters in order to allow the user to detect a region with altered stiffness (Para. 0032) and filter out undesired tissue motion (Para. 0033). 
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date to have adaptively adjusted the imaging parameters of the imaging system, as taught by Hazard, at different times during ablation (20-30s) based on the measurements from the ablation device (Govari, elapsed ablation time) in order to increase the information about the material properties of the tissue being imaged (Hazard, Para. 0040). This would allow the user to appropriately identify insufficiently ablated tissue throughout the procedure to confirm any altered stiffness (Hazard, Para. 0032) and filter out undesired tissue motion (Hazard, Para. 0033).
Regarding claim 4, the Govari/Hazard combination teaches the system as recited in claim 1 (described above). Programming a device would require an array of data points to pull from. One of ordinary skill in the art would recognize that computer requires a computer program to function. Govari and Hazard teaches the controller being a computer (Govari, Fig. 1, display 44; Hazard, Para. 0071, Fig. 22), which means measured values from the tissue are interpreted and correspond to values from a program’s array in order to adjust an output response. Thus, read as broadly as claimed, any programmed device would have to use empirically determined values from a computer program in order to adjust the controller, thus allowing appropriate device functionality.
Regarding claims 5 and 18, the Govari/Hazard combination teaches:
The system as recited in claim 1, (described above) 
The method as recited in claim 15, (described below) 
further comprising a display module configured to render the elastographic related parameter relative to an imaged location on a display. (Govari, Para. 0058, 0068; Fig. 1, display 44)
further comprising displaying the elastographic related parameter relative to an imaged location on a display. (Govari, Para. 0058, 0068; Fig. 1, display 44)
Regarding claim 8, the Govari/Hazard combination teaches:
A system for performing ablation- comprising: an ablation device configured to ablate tissue in accordance with a control signal: (Govari, Para. 0058; Fig. 1, ablation module 32; control system provides control signal)
an imaging system configured to make elastographic measurements: (Govari, Para. 0004, 0062-0063, 0065; Fig. 1, ablation module 32, ARFI imaging used to monitor ablation)
andAppi. No. 15,5501942015P00061WOUSResponse to Office Action of April 30 2020 a parameter estimation and monitoring module configured to receive the elastographic measurements…as feedback from the imaging system (Govari, Para. 0062-0063, 0065; Fig. 1, ablation processor 33 measures displacement to determine elasticity, transceiver module 32 determines ablated vs. unablated on display 44)
and to adjust the control signal to control the ablation device to achieve therapy goals based on the elastographic measurements. (Govari, Para. 0087, 0090; Fig. 5; instructions to continue ablation after processing measurements from imaging system)
Govari teaches using ARFI imaging techniques during different times during ablation to provide feedback on whether the tissue is sufficiently ablated, since the elasticity differs between ablated and unablated tissue (Para. 0063; Fig. 5). Hazard teaches interleaving, delivering a plurality of pulses to multiple target regions, subsequently changing at least one variable parameter of the pushing pulses, and delivering the changed pushing pulses for the same set of target regions, thus increasing the amount of data collected (Para. 0037) . Hazard further describes changing various pushing pulse parameters in order to allow the user to detect a region with altered stiffness (Para. 0032) and filter out undesired tissue motion (Para. 0033).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Govari based on the teachings of Hazard to incorporate taking elastographic measurements at a center and boundary of a lesion to adjust the control signal of the ablation device in order to improve visualization by determining ablated/unablated tissue in the entire target area and filter out undesired tissue motion (Hazard, Para. 0033). 
Regarding claim 9, the Govari/Hazard combination teaches:
The system as recited in claim 8, (described above)
wherein the control signal is configured to adjust one or more of power settings of the ablation device and/or a mode of operation of the ablation device. (Govari, Para. 0089; after sufficiently ablated, system switches to non-ablation mode)
Regarding claim 15, the Govari/Hazard combination teaches:
A method for ablation. comprising: positioning an ablation device and an ultrasound probe in a subject to begin ablation; (Govari, Para. 0059; Fig. 2, probe 18, ultrasonic transducer 60)
generating measurement information as feedback during ablation including an elastographic related parameter, the measurement information including information from at least one of the ablation device and the ultrasound probe; (Govari, Para. 0062-0063, 0065; displacement measured to determine elasticity)
adaptively updating…a control signal of the ablation device in accordance with the feedback (Govari, Para. 0089-0090; Fig. 5; based on measurements, the user determines whether to operate in non-ablation vs. ablation mode)
adaptively updating imaging parameters of the ultrasound probe (Hazard, Para. 0026, 0040)
wherein the imaging parameters include: pulse repetition frequency, number of track locations, and/or spacing between tracking beams; (Hazard, Para. 0032)
and completing ablation when the elastographic related parameters correspond to a predefined treatment criteria. (Govari, Para. 0089-0090; predefined treatment criteria read as sufficient ablation)
Govari teaches using ARFI imaging techniques during different times during ablation to provide feedback on whether the tissue is sufficiently ablated, since the elasticity differs between ablated and unablated tissue (Para. 0063; Fig. 5). Hazard teaches interleaving, delivering a plurality of pulses to multiple target regions, subsequently changing at least one variable parameter of the pushing pulses, and delivering the changed pushing pulses for the same set of target regions, thus increasing the amount of data collected (Para. 0037) . Hazard further describes changing various pushing pulse parameters in order to allow the user to detect a region with altered stiffness (Para. 0032) and filter out undesired tissue motion (Para. 0033).
While Hazard does not specifically state “in accordance with the feedback”, it would have been obvious to one of ordinary skill of the art before the effective filing date to have modified Govari based on the teachings of Hazard to have incorporated adjusting imaging parameters based on received feedback, in order to increase the information about the material properties of the tissue being imaged (Hazard, Para. 0040). This would allow the user to appropriately identify insufficiently ablated tissue throughout the procedure and filter out undesired tissue motion (Hazard, Para. 0033). 
Regarding claim 17, the Govari/Hazard combination teaches the method as recited in claim 15 (described above). Govari further teaches using ARFI imaging techniques in 20s-30s intervals, read as the measurement information from the ablation device, to provide feedback on whether tissue is sufficiently ablated, since the elasticity differs between ablated and unablated tissue (Para. 0090, 0063; Fig. 5). Hazard teaches interleaving, delivering a plurality of pulses to multiple target regions, subsequently changing at least one variable parameter of the pushing pulses, and delivering the changed pushing pulses for the same set of target regions, thus increasing the amount of data collected (Para. 0037). Hazard further describes changing various pushing pulse parameters in order to allow the user to detect a region with altered stiffness (Para. 0032) and filter out undesired tissue motion (Para. 0033). 
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date to have updated the imaging parameters, as taught by Hazard, at different times during ablation (20-30s) based on the measurement information (Govari, elapsed ablation time) in order to increase the information about the material properties of the tissue being imaged (Hazard, Para. 0040). This would allow the user to appropriately identify insufficiently ablated tissue throughout the procedure and filter out undesired tissue motion (Hazard, Para. 0033). 
Regarding claim 22, the Govari/Hazard combination teaches:
A parameter estimation and monitoring module configured to receive feedback comprising measurements from an ablation device and/or an elastographic related parameter from an imaging system, (Govari, Para. 0062-0063, 0065; Fig. 1, ablation processor 33 measures displacement to determine elasticity, transceiver module 32 determines ablated vs. unablated on display 44)
and configured to adaptively adjust imaging parameters of the imaging system at different times during an ablation process… (Govari, Para. 0026, 0040)
wherein the imaging parameters include: pulse repetition frequency, number of track locations, and/or spacing between tracking beams. (Hazard, Para. 0032)
Govari teaches using ARFI imaging techniques during different times during ablation to provide feedback on whether the tissue is sufficiently ablated, since the elasticity differs between ablated and unablated tissue (Para. 0063; Fig. 5). Hazard teaches interleaving, delivering a plurality of pulses to multiple target regions, subsequently changing at least one variable parameter of the pushing pulses, and delivering the changed pushing pulses for the same set of target regions, thus increasing the amount of data collected (Para. 0037). Hazard further describes changing various pushing pulse parameters in order to allow the user to detect a region with altered stiffness (Para. 0032) and filter out undesired tissue motion (Para. 0033).
While Hazard does not specifically state “based on the feedback”, it would have been obvious to one of ordinary skill of the art before the effective filing date to have modified Govari based on the teachings of Hazard to have incorporated adjusting imaging parameters based on received feedback, in order to increase the information about the material properties of the tissue being imaged and filter out undesired tissue motion (Hazard, Para. 0033, 0040). This would allow the user to appropriately identify insufficiently ablated tissue throughout the procedure and filter out undesired tissue motion (Hazard, Para. 0033). 
Regarding claim 23, the Govari/Hazard combination teaches:
A method for adaptively updating imaging parameters of an ultrasound imaging system comprising the steps of: receiving feedback comprising measurements from an ablation device and/or an elastographic related parameter from an imaging system; (Govari, Para. 0062-0063, 0065; Fig. 1, ablation processor 33 measures displacement to determine elasticity, transceiver module 32 determines ablated vs. unablated on display 44)
wherein the imaging parameters include: pulse repetition frequency. number of track locations, and/or spacing between tracking beams. (Hazard, Para. 0032)
Govari teaches using ARFI imaging techniques during different times during ablation to provide feedback on whether the tissue is sufficiently ablated, since the elasticity differs between ablated and unablated tissue (Para. 0063; Fig. 5). Hazard teaches interleaving, delivering a plurality of pulses to multiple target regions, subsequently changing at least one variable parameter of the pushing pulses, and delivering the changed pushing pulses for the same set of target regions, thus increasing the amount of data collected (Para. 0037). Hazard further describes changing various pushing pulse parameters in order to allow the user to detect a region with altered stiffness (Para. 0032) and filter out undesired tissue motion (Para. 0033).
While Hazard does not specifically state “based on the feedback”, it would have been obvious to one of ordinary skill of the art before the effective filing date to have modified Govari based on the teachings of Hazard to have incorporated adjusting imaging parameters based on received feedback, in order to increase the information about the material properties of the tissue being imaged and filter out undesired tissue motion (Hazard, Para. 0033, 0040). This would allow the user to appropriately identify insufficiently ablated tissue throughout the procedure and filter out undesired tissue motion (Hazard, Para. 0033). 
Regarding claim 24, the Govari/Hazard combination teaches:
A system, comprising: a processor; (Govari, Para. 0018)
and a memory having stored thereon instructions that when executed by the processor cause the system to: receive feedback comprising measurements from an ablation device and/or an elastographic related parameter from an imaging system, (Govari, Para. 0062-0063, 0065; Fig. 1, ablation processor 33 measures displacement to determine elasticity, transceiver module 32 determines ablated vs. unablated on display 44)
and adaptively adjust imaging parameters of the imaging system at different times during an ablation process… (Govari, Para. 0026, 0040) 
wherein the imaging parameters include: pulse repetition frequency, number of track locations, and/or spacing between tracking beams. (Hazard, Para. 0032)
Govari teaches using ARFI imaging techniques during different times during ablation to provide feedback on whether the tissue is sufficiently ablated, since the elasticity differs between ablated and unablated tissue (Para. 0063; Fig. 5). Hazard teaches interleaving, delivering a plurality of pulses to multiple target regions, subsequently changing at least one variable parameter of the pushing pulses, and delivering the changed pushing pulses for the same set of target regions, thus increasing the amount of data collected (Para. 0037). Hazard further describes changing various pushing pulse parameters in order to allow the user to detect a region with altered stiffness (Para. 0032) and filter out undesired tissue motion (Para. 0033).
While Hazard does not specifically state “based on the feedback”, it would have been obvious to one of ordinary skill of the art before the effective filing date to have modified Govari based on the teachings of Hazard to have incorporated adjusting imaging parameters based on received feedback, in order to increase the information about the material properties of the tissue being imaged and filter out undesired tissue motion (Hazard, Para. 0033, 0040). This would allow the user to appropriately identify insufficiently ablated tissue throughout the procedure and filter out undesired tissue motion (Hazard, Para. 0033). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Govari/Hazard combination in further view of Varghese (U.S. PGPub. No. 20100256530).
Regarding claim 10, the Govari/Hazard combination teaches the system as recited in claim 8 (described above). The Govari/Hazard combination does not teach elastographic measurements including Time-to-Peak estimates. 
In related high-frequency ablative art, Varghese teaches:
wherein the elastographic measurements include Time-to-Peak estimates (Para. 0008, 0052)
and imaging parameters of the imaging system are controlled to maintain a time-to-peak estimation profile during ablation (Para. 0052)
Varghese teaches a probe creating vibrations to generate shear waves, which are captured by imaging techniques at a frequency greater than that of the vibration. By decreasing the vibration frequency, read as the imaging parameter, the time-to-peak displacement increases, thus increasing the duration of the procedure (Para. 0052). Because Varghese will provide a time-to-peak profile throughout the measurement period, any adjustment to the imaging system would maintain a time-to-peak estimation profile during ablation. Thus, it would be obvious to one of ordinary skill in the art to maintain a higher vibration frequency in order to efficiently perform the procedure and obtain consistent imaging results. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Govari/Hazard combination based on the teachings of Varghese to incorporate shear velocity, because the change in shear velocity characterizes the lateral edges of ablated volumes and provides measurements of ablated tissue and surrounding non-ablated tissue, which allows a physician to determine an accurate treatment location (Varghese, Para. 0008). 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Govari/Hazard combination in further view of Trahey (U.S. PGPub. No. 20050215899).
Regarding claim 11, the Govari/Hazard combination teaches the system as recited in claim 8 (described above). Govari further teaches delivering spatially and temporally localized radiation force (Govari, Para. 0002). However, the Govari/Hazard combination does not explicitly disclose one or more points on a spatial or temporal measurement. 
In related ablative catheter art, Trahey teaches:
wherein the feedback from the imaging system includes stiffness measurements from one or more points on a spatial or temporal measurement map. (Trahey, Para. 0046, 0049-0050) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Govari/Hazard combination based on the teachings of Trahey to incorporate a display that includes stiffness measurements, in order to monitor the ablated size and/or shape of tissue and determine regions of ablated/unablated tissue (Trahey, Para. 0046, 0049).
Regarding claim 12, the Govari/Hazard/Trahey combination teaches:
The system as recited in claim 11, (described above)
wherein adjustments to the control signal employ the elastographic measurements from one or more points on the spatial or temporal measurement map. (Govari, Para. 0089; after sufficiently ablated based on stiffness, system switches to non-ablation mode)

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Govari/Hazard combination in further view of Nields (U.S. Patent No. 7871406).
Regarding claim 19, the Govari/Hazard combination teaches the method as recited in claim 15 (described above). The Govari/Hazard combination does not explicitly disclose overriding the controller.
In related ablation and imaging technique art, Nields teaches overriding the imaging parameters and/or ablation control parameters by manual changes. (Col. 41, line 64-Col. 42, line 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Govari/Hazard combination based on the teachings of Nields to incorporate user overriding capabilities in order to allow the user more control over the device and ensure the ablation procedure may proceed according to plan (Nields, Col. 42, lines 7-11).
Response to Arguments
Applicant's arguments filed on pages 8-9 with respect to the rejection of claim 1 have been fully considered but they are not persuasive. 
Applicant argues that neither Govari nor Hazard disclose adjusting imaging parameters based on feedback from the ablation device or the elastographic related parameter from the imaging system, however, the Examiner respectfully disagrees. 
Regarding Applicant’s argument that neither Govari nor Hazard teach “adaptively adjusting imaging parameter of the imaging system based on the feedback” wherein “changing the imaging parameters causes the sampling rate to change as the stiffness changes” and “the feedback provides information that the stiffness has changed” on page 9, the Examiner respectfully disagrees. It is noted that “changing the imaging parameters causes the sampling rate to change as the stiffness changes” and “feedback provides information that the stiffness has changed” is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In this instance, the claim merely states “receive feedback comprising the measurement from the ablation device”. Read as broadly as claimed, feedback from the ablation device can interpreted as any information used to guide the physician during treatment, and is not limited to showing stiffness changes. Govari teaches tracking pulses to measure displacement and determine ablated and unablated tissue (Govari, 0062-0063). The ablated and unablated tissue is then displayed for the physician (Govari, Para. 0063; Fig. 1, display 44). The ablated vs. unablated visual information on the display is interpreted as feedback from the ablation device. Thus, Govari teaches the limitation “receive feedback comprising the measurements from the ablation device and/or the elastography related parameter from the imaging system” recited in claim 1. 
Govari further teaches adjusting the position of the probe to be correctly aligned in order to provide sufficient ablation (Govari, Para. 0085, 0089), wherein the image and elasticity measurements, interpreted as feedback, enables the degree of ablation to be determined (Govari, Para. 0088). Hazard teaches varying parameters of the pushing pulse to enhance tissue discrimination (Hazard, Para. 0026) wherein the parameters are duty cycles, pulse repetition frequency and frequency of pushing pulse (Hazard, Para. 0032). Hazard also teaches that ablation creates stiffer regions of tissues (Hazard, Para. 0002, 0006). By adjusting the parameters at various locations, the user can confirm any altered stiffness (Hazard, Para. 0032) and filter out undesired tissue motion (Hazard, Para. 0033). Hazard further teaches repeatedly varying the imaging parameters to determine non-linear behaviors of the tissues (Hazard, Para. 0034). Therefore, after determining the type of tissue, i.e. ablated tissue, unablated tissue, tumor, etc., as taught by Govari, it would be obvious to adjust the imaging parameters, as taught by Hazard, to filter the undesired tissue motion and map non-linear behaviors of tissue (Hazard, Para. 0033, 0034).
Regarding Applicant’s argument that Hazard adjusts imaging parameters based on gradually varying values or optimizing radiation force (Para. 0037, 0032) on page 9, Examiner acknowledges that although these are disclosed examples of imaging parameters, they are non-limiting to the other imaging parameters recited. Hazard also teaches adjusting pulse repetition frequency, which is a parameter of the pushing pulses (Hazard, Para. 0032), and gradually varying the value of these parameters (Hazard, Para. 0037).  Read as broadly as claimed, the claim recites adjusting the imaging parameters, wherein the imaging parameter is recited to include any pulse repetition frequency, which including any variance in values. 
Regarding Applicant’s argument on page 9 that there is no reason to look to modify the system of Hazard, since Hazard already filters out undesired tissue motion in Para. 0033, the Examiner respectfully disagrees. Examiner notes that the rejection reads to modify the Govari reference based on the teachings of Hazard. Because Hazard teaches filtering out undesired tissue motion, this is a motivation to incorporate the imaging parameters of Hazard to the Govari reference. 
Regarding claim 3, the Applicant argues that the Govari/Hazard combination does not disclose “adjusting the imaging parameters at different times during ablation” on page 10, however the Examiner respectfully disagrees. Govari teaches imaging in 20-30s intervals (Govari, Para. 0090), while Hazard teaches interleaving, which is a plurality of pulses to multiple locations and changing at least one variable parameter, wherein the variable parameter is the pulse repetition frequency (Hazard, Para. 0037). As described above, by adjusting the parameters at various time and locations, the user can confirm any altered stiffness (Hazard, Para. 0032), filter out undesired tissue motion (Hazard, Para. 0033), and repeatedly determine non-linear behaviors of the tissues (Hazard, Para. 0034). 
Regarding claim 4, the Applicant argues that the Govari/Hazard combination does not teach a lookup table or computer program on page 11, however, the Examiner respectfully disagrees. Both Govari and Hazard teach a controller being a computer (Govari, Fig. 1, display 44; Hazard, Para. 0071, Fig. 22). Read as broadly as claimed, any computer would require a computer program to function. Thus, by adjusting the imaging parameters via a computer, the user would require a computer program. 
Regarding claim 8, the Applicant provides a similar argument to claim 1 on page 11. Examiner addresses these arguments with claim 1, above. 
Regarding claim 10, the Applicant argues that maintaining a time-to-peak profile is not disclose on pages 11-12, however, the Examiner respectfully disagrees. Adjusting the imaging parameters adjusts the tissue vibration, and as the vibration frequency decreases, the time-to-peak displacement increases (Varghese, Para. 0052). Because Varghese will provide a time-to-peak profile throughout the measurement period, any adjustment to the imaging system would maintain a time-to-peak estimation profile during ablation. 
Claim 15 and its dependents stand rejected for similar reasons disclosed above. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794